Exhibit HAMPTON INN PURCHASE CONTRACT by and between HHLP Duo One Associates, LLC, as Buyer and Metro Eleven Hotel LLC, as Seller dated as of November,11 HAMPTON INN PURCHASE CONTRACT This PURCHASE CONTRACT (this “Contract”) is made and entered into as of November 11, 2009, by and between METRO ELEVEN HOTEL LLC,a New York limited liability company, with its principal office at 420 Great Neck Road, Great Neck, New York (“Seller”), and HHLP DUO ONE ASSOCIATES, LLC a New York limited liability company, with its principal office at 44 Hersha Drive, Harrisburg, Pennsylvania 17102 (“Buyer”). RECITALS WHEREAS,Seller is the fee simple owner of the land located at 337 West 39th Street, New York, New York and more particularly described in Exhibit A attached hereto and incorporated herein by reference.Seller has constructed a hotel on such land containing 184 rooms, a lobby and other public rooms and areas. WHEREAS, Buyer desires to purchase and Seller desires to sell such land and the hotel constructed thereon, for the purchase price and upon terms and conditions hereinafter set forth. WHEREAS, Simultaneously herewith,Buyer, as buyer, and Seller, as seller, have entered into the Candlewood Suites Contract (the “Candlewood Suites
